Citation Nr: 0203640	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  99-23 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant

ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  He was a prisoner of war during World War II 
from December 1944 to March 1945.  His awards and decorations 
include the American Theater Service Ribbon, the Eastern 
African Middle Eastern Service Ribbon, and the World War II 
Victory Medal.  He died in July 1984.  The appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 rating decision of the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which found that new and material evidence had 
not been submitted and the claim for service connection for 
the cause of the veteran's death could not be reopened.  The 
appellant appealed this determination to the Board.  

In a February 2001 decision, the Board found that new and 
material evidence had been submitted.  Consequently, the 
claim for service connection for the cause of the veteran's 
death was reopened and then remanded to the RO for additional 
development, including compliance with the newly enacted 
Veterans Claims Assistance Act of 2000.  The RO accomplished 
the requested development and denied the claim.  The 
appellant was informed of this determination in an October 
2001 supplemental statement of the case.  The case has now 
been returned to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained and 
the duty to assist has been met. 

2.  The veteran's death certificate shows that he died in 
July 1984.  The immediate cause of death was carcinoma of the 
esophagus with metastasis due to retropharyngeal abscess.  

3.  At the time of the veteran's death, service connection 
was in effect for bilateral hearing loss, rated 40 percent 
disabling; duodenal ulcer, rated 10 percent disabling; scars 
of the face and body, rated 10 percent disabling; anxiety 
neurosis, rated 10 percent disabling; sinusitis, rated 
noncompensable; and enlarged, anterior, cervical glands, 
rated noncompensable.  His combined disability rating was 
60 percent.  

4.  The veteran was not diagnosed with carcinoma of the oral 
cavity and esophagus in service, they were not first manifest 
within one year of his discharge from active duty; they are 
not diseases specific to former prisoners of war; and they 
are not shown to be causally related to service or a service-
connected disability.  

5.  It is less likely that the veteran's service-connected 
disabilities caused or contributed materially to cause his 
death.  



CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
1310, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304(e), 3.307, 3.309(a), (c), 3.310(a), 
3.312 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, et seq. (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West Supp. 2001).  Among other things, this law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (West Supp. 2001); Holliday v. 
Principi, 14 Vet. App. 280 (2001).  

The VCAA requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim.  In the case of a claim for disability compensation, 
the duty to assist also includes providing a medical 
examination or obtaining a medical opinion.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2001).  

VA has issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The newly 
enacted laws and regulations are more favorable to the 
appellant and will be applied to this case.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
will apply).  

The Board finds that all relevant evidence has been obtained 
by the RO on the issue addressed in this decision, and the 
appellant has not identified any outstanding evidence that 
might aid her claim.  In fact, in a November 2001 letter, she 
reported that there was no further evidence to be associated 
with the record.  Furthermore, the veteran's file was 
referred to a physician for the necessary medical opinion.  
Hence, the Board concludes that VA's duties set forth in the 
VCAA have been met.  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303 (2001).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b) (2001).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id; Rose v. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001).  

Where a veteran served 90 days or more during a period of 
war, and a malignant tumor becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309(a) (2001).  
If a veteran is a former prisoner of war, and, as such, was 
interned or detained for not less than 30 days, certain 
diseases shall be service-connected if manifested to a degree 
of 10 percent or more at any time after discharge or release 
from active military, naval, or air service even though there 
is no record of such disease during service, this presumption 
is rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112(b), 1113 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.1(y), 3.307(a)(5), 3.309(c) (2001).  

When a former prisoner of war claims entitlement to 
disability compensation, omission of history or findings from 
clinical records made upon repatriation is not determinative 
of service connection, particularly if evidence of comrades 
in support of the incurrence of that disability during 
confinement is available.  Special attention will be given to 
any disability first reported after discharge, especially if 
poorly defined and not obviously of intercurrent origin.  The 
circumstances attendant upon the individual veteran's 
confinement, and the duration thereof, will be associated 
with pertinent medical principles in determining whether 
disability manifested subsequent to service is etiologically 
related to the prisoner of war experience.  38 C.F.R. 
§ 3.304(e) (2001).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disability.  When service connection is established for a 
secondary condition, the secondary condition is considered 
part of the original condition.  38 C.F.R. § 3.310(a) (2001).  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 3.312(a) 
(2001).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West Supp. 2001).  

Service medical records show that in February 1943, the 
veteran was treated for catarrhal nasopharyngitis, otitis 
media, and maxillary sinusitis.  He was seen again in June 
1944 for nasopharyngitis, and he was also diagnosed with 
chronic, bilateral, non-suppurative, moderately severe 
cervical adenitis, cause undetermined.  It was noted that the 
condition existed prior to service.  

Service records reflect that the veteran was a prisoner of 
war of the German government for 102 days from December 18, 
1944 to March 27, 1945.  Following repatriation in March 
1945, the veteran was treated for pediculosis corporis, 
pyoderma, malnutrition, and nasopharyngitis.  Additional 
complaints included generalized itching since capture, 
superficial sores all over the body, severe heartburn, 
chills, fever, and a stuffed nose.  The diagnoses included 
severe malnutrition caused by inadequate diet while a 
prisoner of war, manifested by weight loss.  

The veteran first filed a claim for disability compensation 
in 1965.  Upon VA examination in July 1965, the veteran was 
reported to have non-disfiguring, smooth scars on his face, 
body, and extremities; duodenal ulcer disease with gastritis; 
history of pneumonia; and nontender, enlarged anterior 
cervical glands.  An upper gastrointestinal series report 
showed an impression of hypertrophic gastritis and spastic 
and irritable duodenal bulb.  Additional diagnoses included:  
chronic, mild psychoneurotic disorder, anxiety reaction; and 
sensorineural deafness, due to a congenital ear deformity.  

Upon VA examination in 1970, the veteran was diagnosed with 
post-inflammatory "illegible," history of duodenal ulcer, 
and psychoneurosis with anxiety reaction.  An upper 
gastrointestinal series report showed that there was no 
hiatal hernia, ulcerative disease, or mass lesion.  

Treatment for carcinoma was initially shown by private 
medical records in January 1976, when the veteran was 
diagnosed with and treated for carcinoma of the oral cavity 
involving the buccal mucosa and the upper alveolar ridge with 
metastasis to the left side of the neck.  His history 
included smoking ten packs of cigarettes per week.  A January 
1976 medical record shows that the veteran was seen for 
complaints of pain in the left side of the jaw.  Examination 
of the oral cavity revealed a lesion involving the retromolar 
trigone extending onto the buccal mucosa, the maxillary 
tuberosity, and approaching the anterior tonsillar pillar.  
Laterally, the area of the buccal mucosa involvement extended 
toward the region of the pterygoid plate, and the center of 
the tumor was necrotic and deeply ulcerated.  A pathology 
report revealed that the findings were consistent with 
epidermoid carcinoma of different degree of differentiation, 
with some areas showing fairly well differentiated epidermoid 
carcinoma but with most fragments revealing poorly 
differentiated epidermoid carcinoma.  The report also notes 
some areas of necrosis and acute and chronic inflammatory 
exudates.  Another pathology report indicated a diagnosis of 
invasive epidermoid carcinoma.  The clinical impression was 
squamous cell carcinoma of the oral cavity.  

A February 1976 medical report indicated that the veteran had 
demonstrated a good response to his pre-operative radiation 
therapy.  His hearing seemed good, nasal examination was 
unremarkable, and the hypopharynx and larynx were 
unremarkable.  It was noted that there was no evidence of 
persistent cervical adenopathy.  

In a March 1976 treatment report, it was noted that the 
veteran had exposure to coal mines in earlier years.  
Additionally, he was a furnace operator and sandblaster for 
the past five to six years.  An April 1976 surgical pathology 
report noted a partial resection of the oral cavity, with no 
tumor seen; and left cervical lymph nodes, granuloma.  In a 
June 1976 note, the physician stated that the veteran 
continued to smoke.  He was advised to absolutely discontinue 
the habit.  

In a September 1976 statement, R.N., M.D., reported that the 
veteran had undergone treatment for an extensive carcinoma of 
the oral cavity, which included radiation therapy, a left 
partial mandibulectomy, a partial pharyngectomy, a partial 
parotidectomy, and neck dissection.  It was noted that the 
veteran was experiencing difficulty with chewing and 
swallowing, hearing loss, and throat pain associated with 
treatment of his original neoplasm.  Follow-up notes showed 
that his condition was improving and he was doing well.  A 
February 1977 oral surgery note indicates that the veteran 
was doing well and he had no neck nodes that were palpable.  

A VA hospitalization report, dated in April 1978, indicated 
that the veteran was hospitalized for treatment and 
evaluation of complaints including a lump in the left neck 
area.  A node was removed from the neck and a pathology 
report indicated the presence of nonspecific chronic 
lymphadenitis with plasmacytosis.  The hospital summary 
report showed that the veteran was diagnosed with carcinoma 
of the left retromolar trigone; neurotrophic ulcer, left ear; 
and lymphadenitis, left neck node.  Treatment included 
excision of a nodule of the left neck, and a split thickness 
graft to the left ear ulcer.  

A VA discharge summary indicated that the veteran was 
hospitalized from June 20, 1983 to July 1, 1983, for 
treatment related to carcinoma of the junction of the hard 
and soft palates.  The treatment included cryosurgery to the 
maxilla and a triple endoscopy.  

In a February 1984 medical record, R.N., M.D., noted that the 
veteran had undergone a biopsy of the oral cavity at a VA 
facility in July 1983, and that he had local removal of a 
malignant lesion after that.  It was also noted that four 
years prior he had a benign mass removed from the left side 
of the neck, and that he had some element of Frey syndrome as 
well as complaints of pain on the left.  Examination showed 
no evidence of disease except for left serous otitis media 
which had been present for some time, and a left thyroid 
mass.  The physician indicated that he wanted to have these 
findings worked up at the VA hospital.  

The veteran was hospitalized at a private facility from June 
16, 1984, to July 3, 1984, for left lower lobe pneumonia.  
Procedures performed during this period of hospitalization 
included an endoscopy, a bronchoscopy, a thoracentesis, and a 
liver biopsy.  Findings were consistent with metastases in 
the thorax, liver, and right iliac bone.  Pleural effusions 
were also found, and there was a soft tissue density located 
posterior to the trachea and anterior to the vertebral column 
which was deemed an abscess.  It was noted that the veteran 
had a history of alcohol use and smoking.  Treatment was 
unsuccessful and the veteran passed away.  The terminal 
hospital report indicated that the cause of death was oral 
cancer with multi-organ failure.  His death certificate 
reported that the immediate cause of death was carcinoma of 
the esophagus with metastasis, due to or as a consequence of 
retropharyngeal abscess.  

In an April 1999 statement, the appellant reported that the 
veteran was a prisoner of war for 102 days; that he was 
shell-shocked and had very bad nerves; and that he could not 
sleep at night.  She stated that the veteran had some dental 
work done in service and that was where the cancer started.  
Subsequently it spread all over him.  She stated that after 
surgery at a VA hospital and a private facility, the doctors 
were unable to do anything more for him and his stomach was 
left blocked.  She stated that she felt like she should be 
entitled to some benefits because she was old and was unable 
to work.  

At a personal hearing before a hearing officer at the RO in 
July 1999, the appellant testified that the veteran had bad 
nerves, bad hearing, scars, and thyroid problems in the 
service.  It was her contention that the veteran's cancer 
resulted from the disorders which were noted in service.  

At the time of his death, the veteran had established service 
connection for bilateral hearing loss, rated 40 percent 
disabling; duodenal ulcer disease with gastritis, rated 10 
percent disabling; scars of the face, body, and extremities, 
rated 10 percent disabling; anxiety neurosis, rated 10 
percent disabling; sinusitis, rated noncompensable; and 
enlarged, anterior cervical glands, rated noncompensable.  
His combined disability rating was 60 percent.  The veteran 
had not established service connection for oral or esophageal 
cancer during his lifetime.  In fact, his claim for service 
connection for carcinoma of the neck and jaw was denied by 
the Board in May 1979.  At a VA examination in August 1978, a 
physician concluded that there was no relationship between 
the veteran's carcinoma and his service-connected 
disabilities.  

In order to fulfill the duty to assist the appellant in the 
development of her claim after it was reopened in February 
2001, the Board remanded the case to the RO and requested 
that the veteran's file be referred to a VA physician for an 
opinion regarding the relationship between the veteran's 
service-connected disabilities and the cancer that led to his 
death.  In a September 2001 memorandum, the VA physician 
reported that he had reviewed the veteran's claims folder and 
pertinent medical records.  Initially, he noted that the 
death certificate was misleading and may have led to some 
confusion.  He stated that the veteran developed cancer of 
the oral cavity secondary to his use of cigarettes and 
tobacco.  Seven years later, he developed esophageal cancer.  
Treatment was unsuccessful, and he died shortly after 
surgery.  A CT scan suggested an abscess in proximity to the 
anastomosis, along with evidence of metastatic disease.  The 
physician concluded that the veteran's service-connected head 
and neck disorders had no relationship to the oral cancer, 
the esophageal cancer, or the "abscess" which he believed 
to be more likely related to the surgery.  He noted that the 
thyroid finding was poorly evaluated, but most likely 
irrelevant to the veteran's medical problems.  He also stated 
that there was no evidence to suggest that the disorders 
reported during active service represented an early 
manifestation of the veteran's cancer.  Consequently, it was 
his opinion that a service-connected disability did not cause 
or contribute to cause the veteran's death.  

Based on this evidence, the Board concludes that the evidence 
shows that the veteran's service-connected disabilities did 
not cause or contribute to cause his death.  Service medical 
records do not show any evidence of cancer, and the medical 
reports indicate that it was initially found in the 1970's, 
more than 30 years after the veteran's discharge from active 
service.  Furthermore, oral and/or esophageal cancer are not 
included in the list of diseases that may be presumptively 
service-connected because the veteran was a prisoner of war.  
Finally, a physician has concluded that it was not likely 
that the veteran's cancer was causally related to his 
service-connected disabilities, or his service-connected 
disabilities represented early manifestations of that cancer.  

The appellant has offered her own opinion that the veteran's 
cancer was caused by his service-connected disabilities, and 
his treatment for dental problems in service; however, her 
opinion is not probative on the issue of medical causation.  
Lay persons, such as the appellant, are not qualified to 
offer an opinion that requires medical knowledge, such as a 
diagnosis or an opinion as to the cause of a disability.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  She 
has not submitted a medical opinion to support her assertion.  

In conclusion, although the Board is sympathetic to the 
appellant on the loss of her husband, and grateful for his 
service during World War II, the preponderance of the medical 
evidence does not warrant a favorable decision for her claim.  
We have considered the doctrine of giving the benefit of the 
doubt to the appellant, under 38 U.S.C.A. § 5107 (old and new 
versions) and 38 C.F.R. § 3.102, but the Board does not find 
the evidence is of such approximate balance as to warrant its 
application.  Hence, the claim for service connection for the 
cause of the veteran's death is denied.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  




		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

